Name: Commission Implementing Regulation (EU) 2019/410 of 29 November 2018 laying down implementing technical standards with regard to the details and structure of the information to be notified, in the field of payment services, by competent authorities to the European Banking Authority pursuant to Directive (EU) 2015/2366 of the European Parliament and of the Council (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: financial institutions and credit;  monetary economics;  accounting;  free movement of capital;  EU institutions and European civil service;  information and information processing;  technology and technical regulations
 Date Published: nan

 15.3.2019 EN Official Journal of the European Union L 73/20 COMMISSION IMPLEMENTING REGULATION (EU) 2019/410 of 29 November 2018 laying down implementing technical standards with regard to the details and structure of the information to be notified, in the field of payment services, by competent authorities to the European Banking Authority pursuant to Directive (EU) 2015/2366 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive (EU) 2015/2366 of the European Parliament and of the Council of 25 November 2015 on payment services in the internal market, amending Directives 2002/65/EC, 2009/110/EC and 2013/36/EU and Regulation (EU) No 1093/2010, and repealing Directive 2007/64/EC (1), and in particular the third subparagraph of Article 15(5) thereof, Whereas: (1) The European Banking Authority (EBA) is, pursuant to Directive (EU) 2015/2366, to establish and operate an electronic, central register containing a list of all payment institutions and electronic money institutions and their respective agents and branches. For those purposes, it is necessary that competent authorities notify to EBA details allowing payment service users and other interested parties to easily and unequivocally identify each entity entered in the register and the territory in which that entity conducts or intends to conduct activities. The payment service users should also be able to identify the payment services and electronic money services provided by those entities. (2) The electronic central register should also include service providers excluded from the scope of Directive (EU) 2015/2366 carrying out an activity referred to in any of points (i) and (ii) of point (k) and point (l) of Article 3 of that Directive that have notified their respective competent authority pursuant to Article 37(2) or (3) of that Directive. In order to ensure a consistent interpretation and application of those provisions throughout the Union, the information contained in the register about those service providers should include a short description of their activities, as provided by competent authorities, including information on the underlying payment instrument used and a general description of the service provided. (3) In order to enable consumers to easily understand the information contained in the electronic central register, that information should be presented in a clear and unambiguous way. The presentation of the information contained in the register should take national language specificities into account. (4) To ensure a uniform provision of information, a standardised format should be used by competent authorities for the purposes of transmitting information to EBA. (5) This Regulation is based on the draft implementing technical standards submitted by EBA to the Commission. (6) EBA has conducted open public consultations on the draft implementing technical standards on which this Regulation is based, analysed the potential related costs and benefits and requested the opinion of the Banking Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1093/2010 of the European Parliament and of the Council (2), HAS ADOPTED THIS REGULATION: Article 1 Details and format of the information to be notified pursuant to Article 15(1) of Directive (EU) 2015/2366 1. For the purposes of Article 15(1) of Directive (EU) 2015/2366, competent authorities shall notify information to EBA in accordance with paragraphs 2 to 9. 2. As regards payment institutions, and their branches providing services in a Member State other than their home Member State, competent authorities shall notify the details specified in Table 1 of the Annex using the format set out in that Table. 3. As regards natural or legal persons benefiting from an exemption pursuant to Article 32 of Directive (EU) 2015/2366, competent authorities shall notify the details specified in Table 2 of the Annex using the format set out in that Table. 4. As regards account information service providers, and their branches providing services in a Member State other than their home Member State, competent authorities shall notify the details specified in Table 3 of the Annex using the format set out in that Table. 5. As regards electronic money institutions, and their branches providing services in a Member State other than their home Member State, competent authorities shall notify the details specified in Table 4 of the Annex using the format set out in that Table. 6. As regards legal persons benefiting from an exemption pursuant to Article 9 of Directive 2009/110/EC of the European Parliament and of the Council (3), competent authorities shall notify the details specified in Table 5 of the Annex using the format set out in that Table. 7. As regards agents of payment institutions, account information service providers and electronic money institutions which provide payment services in any Member State, agents of natural or legal persons benefiting from an exemption pursuant to Article 32 of Directive (EU) 2015/2366 and agents of legal persons benefiting from an exemption pursuant to Article 9 of Directive 2009/110/EC, competent authorities shall notify the details specified in Table 6 of the Annex using the format set out in that Table. 8. As regards the institutions referred to in points (4) to (23) of Article 2(5) of Directive 2013/36/EU of the European Parliament and of the Council (4) that are entitled under national law to provide payment services, competent authorities shall notify the details specified in Table 7 of the Annex using the format set out in that Table. 9. As regards service providers carrying out services under points (i) and (ii) of point (k) and point (l) of Article 3 of Directive (EU) 2015/2366, competent authorities shall notify the details specified in Table 8 of the Annex using the format set out in that Table. Article 2 Entry into force This Regulation shall enter into force on the the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 337, 23.12.2015, p. 35. (2) Regulation (EU) No 1093/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Banking Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/78/EC (OJ L 331, 15.12.2010, p. 12). (3) Directive 2009/110/EC of the European Parliament and of the Council of 16 September 2009 on the taking up, pursuit and prudential supervision of the business of electronic money institutions amending Directives 2005/60/EC and 2006/48/EC and repealing Directive 2000/46/EC (OJ L 267, 10.10.2009, p. 7). (4) Directive 2013/36/EU of the European Parliament and of the Council of 26 June 2013 on access to the activity of credit institutions and the prudential supervision of credit institutions and investment firms, amending Directive 2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC (OJ L 176, 27.6.2013, p. 338). ANNEX Table 1  Information on payment institutions Row Field Maximum length of the field Format 1 Type of natural or legal person Pre-defined text Pre-defined option  Payment institution 2 Name of the payment institution Text (250 characters) The official name of the payment institution shall be entered in free text using any of the following language character sets: Hellenic Alphabet, Cyrillic and Latin. The name of the institution shall be provided in the national language of the respective Member State. Member States that use the Hellenic Alphabet or Cyrillic script shall also provide either a transcription of the institution's name into the Latin alphabet, or a translation or an alternative name of the institution in another language based on the Latin alphabet. For Member States where there is more than one official national language, all official names of the institution shall be entered. The names shall be separated by a / character. 3 Commercial name of the payment institution Text (250 characters) The commercial name of the payment institution shall be entered in free text using any of the following language character sets: Hellenic Alphabet, Cyrillic and Latin. Member States that use the Hellenic Alphabet or Cyrillic script shall also provide either a transcription of the institution's commercial name into the Latin alphabet, or a translation or an alternative commercial name of the institution in another language based on the Latin alphabet. If the payment institution uses more than one commercial name, all of the commercial names of the institution could be entered. Those names shall be separated by a / character. This field is optional for competent authorities to provide. 4 Address of the payment institution's head office The address of the payment institution's head office shall be entered in free text using any of the following language character sets: Hellenic Alphabet, Cyrillic and Latin. The address shall be provided in the national language of the respective Member State. Member States that use the Hellenic Alphabet or Cyrillic script shall also provide a transcription into the Latin alphabet or a common English name. In Member States where there is more than one official national language, the address shall be provided in at least one official language of the jurisdiction. If the address is provided in more than one official national language, they shall be separated by a / character. 4.1. Country Pre-defined text (options) The Member States of the EU and the other EEA Member States: Austria, Belgium, Bulgaria, Croatia, Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Iceland, Ireland, Italy, Latvia, Liechtenstein, Lithuania, Luxembourg, Malta, Netherlands, Norway, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, United Kingdom. 4.2. City Text (100 characters) 4.3. Street address Text (50 characters per address line) 4.4. Postcode Text (35 characters) 5 National identification number of the payment institution Alphanumeric (50 characters) The national identification number may be one of the following codes: National identification number for natural and legal persons used in the respective Member State; Legal entity identifier  a code that allows legally distinct entities that engage in financial transactions to be uniquely identified; Authorisation number  a number or code appointed to an authorised payment institution by the competent authority of a Member State in the territory of which the entity has been established; Registration number  a number or code used by the competent authority of a Member State in its national public register; Other equivalent means of identification  any means of identification of natural and legal persons used by the competent authority in its national public register. 6 The name of the competent authority responsible for the operation of the national public register Text (100 characters) The name of the competent authority which has provided the information about the payment institution to the EBA and is accountable for that information. The name of the competent authority shall be selected from a pre-defined list. 7 The payment services for which the payment institution has been authorised Multiple pre-defined options (between 1 and 13 options) The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services 8 Current authorisation status of the payment institution Text (10 characters) Current authorisation status of the payment institution chosen from a pre-defined list: 1.  Authorised 2.  Withdrawn 9 Date of authorisation Numeric (8 characters) The date of authorisation of the payment institution. Depending on the practice of the respective competent authority, this date could be either the date when the payment institution was authorised by the competent authority or the date when it was included in its national public register. 10 Date of withdrawal (where applicable) Numeric (8 characters) The date of withdrawal of authorisation of the payment institution. This is the date when the authorisation of the payment institution was withdrawn. 11 Host Member States where the payment institution provides or intends to provide payment services through the freedom to provide services and the respective payment services that were notified to the host competent authority Multiple pre-defined options (up to 31 options, which have up to 13 pre-defined sub-options) Host Member States where the payment institution provides or intends to provide payment services through the freedom to provide services and the respective payment services that were notified to the host competent authority:  Austria: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Belgium: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Bulgaria: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Croatia: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Cyprus: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Czech Republic: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Denmark: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Estonia: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Finland: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  France: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Germany: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Greece: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Hungary: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Iceland: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Ireland: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Italy: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Latvia: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Liechtenstein: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Lithuania: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Luxembourg: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Malta: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Netherlands: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Norway: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Poland: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Portugal: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Romania: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Slovakia: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Slovenia: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Spain: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Sweden: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  United Kingdom: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services 12 Name of the branch of the payment institution established in a Member State other than the home Member State of the payment institution Text (up to 200 characters) The official name of the branch used in the register shall be either the name of the payment institution or the designated name of the respective branch. It shall be entered in free text using any of the following language character sets: Hellenic Alphabet, Cyrillic and Latin. The name of the branch shall be provided in the national language of the respective Member State. Member States that use the Hellenic Alphabet or Cyrillic script shall also provide either a transcription of the name or the trade name of the branch into the Latin alphabet, or a translation or an alternative name of the branch in another language based on the Latin alphabet. In Member States where there is more than one official national language, all official names of the branch shall be entered. The names shall be separated by a / character. 13 The address of the principal branch of the payment institution in the host Member State The address of the principal branch of the payment institution in the host Member State shall be entered in free text using any of the following language character sets: Hellenic Alphabet, Cyrillic and Latin. Member States that use the Hellenic Alphabet or Cyrillic script shall also provide a transcription into the Latin alphabet or a common English name. In Member States where there is more than one official national language, the address shall be provided in at least one official language of the jurisdiction. If the address is provided in more than one official national language, they shall be separated by a / character. 13.1. Country Pre-defined text (options) The Member States of the EU and the other EEA Member States: Austria, Belgium, Bulgaria, Croatia, Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Iceland, Ireland, Italy, Latvia, Liechtenstein, Lithuania, Luxembourg, Malta, Netherlands, Norway, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, United Kingdom. 13.2. City Text (100 characters) 13.3. Street address Text (50 characters per address line) 13.4. Postcode Text (35 characters) 14 Host Member States where the payment institution provides or intends to provide payment services through the freedom of establishment via a branch and the respective payment services that were notified to the host competent authority Multiple pre-defined options (up to 31 options, which have up to 13 pre-defined sub-options) Host Member States where the payment institution provides or intends to provide payment services through the freedom of establishment via a branch and the respective payment services that were notified to the host competent authority: Same options as row 11 of this table. Table 2  Information on natural or legal persons benefiting from an exemption pursuant to Article 32 of Directive (EU) 2015/2366 Row Field Maximum length of the field Format 1 Type of natural or legal person Pre-defined text Pre-defined option  Exempted payment institution. 2 Name of the exempted payment institution Text (250 characters) The official name of the exempted payment institution shall be entered in free text using any of the following language character sets: Hellenic Alphabet, Cyrillic and Latin. The name of the institution shall be provided in the national language of the respective Member State. Member States that use the Hellenic Alphabet or Cyrillic script shall also provide either a transcription of the institution's name into the Latin alphabet, or a translation or an alternative name of the institution in another language based on the Latin alphabet. In Member States where there is more than one official national language, all official names of the institution shall be entered. The names shall be separated by a / character. 3 Commercial name of the exempted payment institution Text (250 characters) The commercial name of the exempted payment institution shall be entered in free text using any of the following language character sets: Hellenic Alphabet, Cyrillic and Latin. Member States that use the Hellenic Alphabet or Cyrillic script shall also provide either a transcription of the institution's commercial name into the Latin alphabet, or a translation or an alternative commercial name of the institution in another language based on the Latin alphabet. If the exempted payment institution uses more than one commercial name, all of the commercial names of the institution could be entered. Those names shall be separated by a / character. This field is optional for competent authorities to provide. 4 Address of the exempted payment institution's head office The address of the exempted payment institution's head office shall be entered in free text using any of the following language character sets: Hellenic Alphabet, Cyrillic and Latin. The address shall be provided in the national language of the respective Member State. Member States that use the Hellenic Alphabet or Cyrillic script shall also provide a transcription into the Latin alphabet or a common English name. In Member States where there is more than one official national language, the address shall be provided in at least one official language of the jurisdiction. If the address is provided in more than one official national language, they shall be separated by a / character. 4.1. Country Pre-defined text (options) The Member States of the EU and the other EEA Member States: Austria, Belgium, Bulgaria, Croatia, Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Iceland, Ireland, Italy, Latvia, Liechtenstein, Lithuania, Luxembourg, Malta, Netherlands, Norway, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, United Kingdom. 4.2. City Text (100 characters) 4.3. Street address Text (50 characters per address line) 4.4. Postcode Text (35 characters) 5 National identification number of the exempted payment institution Alphanumeric (50 characters) The national identification number may be one of the following codes: National identification number for natural and legal persons used in the respective Member State; Legal entity identifier  a code that allows legally distinct entities that engage in financial transactions to be uniquely identified; Registration number  a number or code used by the competent authority of a Member State in its national public register; Other equivalent means of identification  any means of identification of natural and legal persons used by the competent authority in its national public register. 6 The name of the competent authority responsible for the operation of the national public register Text (100 characters) The name of the competent authority which has provided the information about the exempted payment institution to the EBA and is accountable for that information. The name of the competent authority shall be selected from a pre-defined list. 7 The payment services for which the exempted payment institution has been registered Multiple pre-defined options (between 1 and 13 options) The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 8 Current registration status of the exempted payment institution Text (10 characters) Current registration status of the exempted payment institution status chosen from a pre-defined list: 1.  Registered 2.  Withdrawn 9 Date of registration Numeric (8 characters) The date of registration of the exempted payment institution. Depending on the practice of the competent authority, this date could be either the date when the exempted payment institution was registered with the competent authority or the date when it was included in the national public register. 10 Date of withdrawal (where applicable) Numeric (8 characters) The date of withdrawal of registration of the exempted payment institution. This is the date when the registration of the exempted payment institution was withdrawn. Table 3  Information on account information service providers Row Field Maximum length of the field Format 1 Type of natural or legal person Pre-defined text Pre-defined option  Account information service provider. 2 Name of the account information service provider Text (250 characters) The official name of the account information service provider shall be entered in free text using any of the following language character sets: Hellenic Alphabet, Cyrillic and Latin. The name of the provider shall be provided in the national language of the respective Member State. Member States that use the Hellenic Alphabet or Cyrillic script shall also provide either a transcription of the provider's name into the Latin alphabet, or a translation or an alternative name of the provider in another language based on the Latin alphabet. In Member States where there is more than one official national language, all official names of the provider shall be entered. The names shall be separated by a / character. 3 Commercial name of the account information service provider Text (250 characters) The commercial name of the account information service provider shall be entered in free text using any of the following language character sets: Hellenic Alphabet, Cyrillic and Latin. Member States that use the Hellenic Alphabet or Cyrillic script shall also provide either a transcription of the institution's name into the Latin alphabet, or a translation or an alternative name of the institution in another language based on the Latin alphabet. If the account information service provider uses more than one commercial name, all of the commercial names of the institution could be entered. Those names shall be separated by a / character. This field is optional for competent authorities to provide. 4 Address of the account information service provider's head office The address of the account information service provider's head office shall be entered in free text using any of the following language character sets: Hellenic Alphabet, Cyrillic and Latin. The address shall be provided in the national language of the respective Member State. Member States that use the Hellenic Alphabet or Cyrillic script shall also provide a transcription into the Latin alphabet or a common English name. In Member States where there is more than one official national language, the address shall be provided in at least one official language of the jurisdiction. If the address is provided in more than one official national language, they shall be separated by a / character. 4.1. Country Pre-defined text (options) The Member States of the EU and the other EEA Member States: Austria, Belgium, Bulgaria, Croatia, Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Iceland, Ireland, Italy, Latvia, Liechtenstein, Lithuania, Luxembourg, Malta, Netherlands, Norway, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, United Kingdom. 4.2. City Text (100 characters) 4.3. Street address Text (50 characters per address line) 4.4. Postcode Text (35 characters) 5 National identification number of the account information service provider Alphanumeric (50 characters) The national identification number may be one of the following codes: National identification number for natural and legal persons used in the respective Member State; Legal entity identifier  a code that allows legally distinct entities that engage in financial transactions to be uniquely identified; Registration number  a number or code used by the competent authority of a Member State in its national public register; Other equivalent means of identification  any means of identification of natural and legal persons used by the competent authority in its national public register. 6 The name of the competent authority responsible for the operation of the national public register Text (100 characters) The name of the competent authority which has provided the information about the account information service provider to the EBA and is accountable for that information. The name of the competent authority shall be selected from a pre-defined list. 7 The payment services for which the account information service provider has been registered Text (26 characters) Pre-defined option  Account information services 8 Current registration status of the account information service provider Text (10 characters) Current registration status of the account information service provider chosen from a pre-defined list: 1.  Registered 2.  Withdrawn 9 Date of registration Numeric (8 characters) The date of registration of the account information service provider. Depending on the practice of the competent authority, this date could be either the date when the account information service provider was registered with the competent authority or the date when it was included in the national public register. 10 Date of withdrawal (where applicable) Numeric (8 characters) The date of withdrawal of registration of the account information service provider. This is the date when the registration of the account information service provider was withdrawn. 11 Host Member States where the account information service provider provides or intends to provide account information services through the freedom to provide services Multiple pre-defined options (up to 31 options) Host Member States where the account information service provider provides or intends to provide account information services through the freedom to provide services:  Austria  Belgium  Bulgaria  Croatia  Cyprus  Czech Republic  Denmark  Estonia  Finland  France  Germany  Greece  Hungary  Iceland  Ireland  Italy  Latvia  Liechtenstein  Lithuania  Luxembourg  Malta  Netherlands  Norway  Poland  Portugal  Romania  Slovakia  Slovenia  Spain  Sweden  United Kingdom 12 Name of the branch of the account information service provider established in a Member State other than the home Member State of the account information service provider Text (up to 200 characters) The official name of the branch used in the register shall be either the name of the account information service provider, or the designated name of the respective branch. It shall be entered in free text using any of the following language character sets: Hellenic Alphabet, Cyrillic and Latin. The name of the branch shall be provided in the national language of the respective Member State. Member States that use the Hellenic Alphabet or Cyrillic script shall also provide either a transcription of the name or the trade name of the branch into the Latin alphabet, or a translation or an alternative name of the branch in another language based on the Latin alphabet. In Member States where there is more than one official national language, all official names of the branch shall be entered. The names shall be separated by a / character. 13 The address of the principal branch of the account information service provider in the host Member State The address of the principal branch of the account information service provider in the host Member State shall be entered in free text using any of the following language character sets: Hellenic Alphabet, Cyrillic and Latin. Member States that use the Hellenic Alphabet or Cyrillic script shall also provide a transcription into the Latin alphabet or a common English name. In Member States where there is more than one official national language, the address shall be provided in at least one official language of the jurisdiction. If the address is provided in more than one official national language, they shall be separated by a / character. 13.1. Country Text (2 characters) The Member States of the EU and the other EEA Member States: Austria, Belgium, Bulgaria, Croatia, Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Iceland, Ireland, Italy, Latvia, Liechtenstein, Lithuania, Luxembourg, Malta, Netherlands, Norway, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, United Kingdom. 13.2. City Text (100 characters) 13.3. Street address Text (50 characters per address line) 13.4. Postcode Text (35 characters) 14 Host Member States where the account information service provider provides or intends to provide account information services through the freedom of establishment via a branch Multiple pre-defined options (up to 31 options) Host Member States where the account information service provider provides or intends to provide payment services through the freedom of establishment via a branch:  Austria  Belgium  Bulgaria  Croatia  Cyprus  Czech Republic  Denmark  Estonia  Finland  France  Germany  Greece  Hungary  Iceland  Ireland  Italy  Latvia  Liechtenstein  Lithuania  Luxembourg  Malta  Netherlands  Norway  Poland  Portugal  Romania  Slovakia  Slovenia  Spain  Sweden  United Kingdom Table 4  Information on electronic money institutions Row Field Maximum length of the field Format 1 Type of natural or legal person Pre-defined text Pre-defined option  Electronic money institution. 2 Name of the electronic money institution Text (250 characters) The official name of the electronic money institution shall be entered in free text using any of the following language character sets: Hellenic Alphabet, Cyrillic and Latin. The name of the institution shall be provided in the national language of the respective Member State. Member States that use the Hellenic Alphabet or Cyrillic script shall also provide either a transcription of the institution's name into the Latin alphabet, or a translation or an alternative name of the institution in another language based on the Latin alphabet. In Member States where there is more than one official national language, all official names of the institution shall be entered. The names shall be separated by a / character. 3 Commercial name of the electronic money institution Text (250 characters) The commercial name of the electronic money institution shall be entered in free text using any of the following language character sets: Hellenic Alphabet, Cyrillic and Latin. Member States that use the Hellenic Alphabet or Cyrillic script shall also provide either a transcription of the institution's commercial name into the Latin alphabet, or a translation or an alternative commercial name of the institution in another language based on the Latin alphabet. If the electronic money institution uses more than one commercial name, all of the commercial names of the institution could be entered. Those names shall be separated by a / character. This field is optional for competent authorities to provide. 4 Address of the electronic money institution's head office The address of the electronic money institution's head office shall be entered in free text using any of the following language character sets: Hellenic Alphabet, Cyrillic and Latin. The address shall be provided in the national language of the respective Member State. Member States that use the Hellenic Alphabet or Cyrillic script shall also provide a transcription into the Latin alphabet or a common English name. In Member States where there is more than one official national language, the address shall be provided in at least one official language of the jurisdiction. If the address is provided in more than one official national language, they shall be separated by a / character. 4.1. Country Pre-defined text (options) The Member States of the EU and the other EEA Member States: Austria, Belgium, Bulgaria, Croatia, Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Iceland, Ireland, Italy, Latvia, Liechtenstein, Lithuania, Luxembourg, Malta, Netherlands, Norway, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, United Kingdom. 4.2. City Text (100 characters) 4.3. Street address Text (50 characters per address line) 4.4. Postcode Text (35 characters) 5 National identification number of the electronic money institution Alphanumeric (50 characters) The national identification number may be one of the following codes: National identification number for legal persons used in the respective Member State; Legal entity identifier  a code that allows legally distinct entities that engage in financial transactions to be uniquely identified; Authorisation number  a number or code appointed to an authorised electronic money institution by the competent authority of a Member State in the territory of which the entities have been established; Registration number  a number or code used by the competent authority of a Member State in its national public register; Other equivalent means of identification  any means of identification of legal persons used by the competent authority in its national public register. 6 The name of the competent authority responsible for the operation of the national public register Text (100 characters) The name of the competent authority which has provided the information about the electronic money institution to the EBA and is accountable for that information. The name of the competent authority shall be selected from a pre-defined list. 7 The electronic money and payment services for which the electronic money institution has been authorised Multiple pre-defined options (between 1 and 15 options) The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services 8 Current authorisation status of the electronic money institution Text (10 characters) Current authorisation status of the electronic money institution chosen from a pre-defined list: 1.  Authorised 2.  Withdrawn 9 Date of authorisation Numeric (8 characters) The date of authorisation of the electronic money institution. Depending on the practice of the competent authority, this date could be either the date when the electronic money institution was authorised by the competent authority or the date when it was included in its national public register. 10 Date of withdrawal (where applicable) Numeric (8 characters) The date of withdrawal of authorisation of the electronic money institution. This is the date when the authorisation of the electronic money institution was withdrawn. 11 Host Member States where the electronic money institution provides or intends to provide services through the freedom to provide services and the respective services that were notified to the host competent authority Multiple pre-defined options (up to 31 options, which have up to 14 pre-defined sub-options) Host Member States where the electronic money institution provides or intends to provide services through the freedom to provide services and the respective services that were notified to the host competent authority:  Austria: The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Belgium: The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Bulgaria: The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Croatia: The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Cyprus: The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Czech Republic: The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Denmark: The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Estonia: The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Finland: The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  France: The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Germany: The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Greece: The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Hungary: The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Iceland: The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Ireland: The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Italy: The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Latvia: The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Liechtenstein: The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Lithuania: The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Luxembourg: The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Malta: The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Netherlands: The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Norway: The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Poland: The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Portugal: The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Romania: The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Slovakia: The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Slovenia: The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Spain: The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  Sweden: The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services  United Kingdom: The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 7.  Payment initiation services 8.  Account information services 12 Name of the branch of the electronic money institution established in a Member State other than the home Member State of the electronic money institution Text (up to 200 characters) The official name of the branch entered in the register shall be either the name of the electronic money institution, or the designated name of the respective branch. It shall be entered in free text using any of the following language character sets: Hellenic Alphabet, Cyrillic and Latin. The name of the branch shall be provided in the national language of the respective Member State. Member States that use the Hellenic Alphabet or Cyrillic script shall also provide either a transcription of the name or the trade name of the branch into the Latin alphabet, or a translation or an alternative name of the branch in another language based on the Latin alphabet. In Member States where there is more than one official national language, all official names of the branch shall be entered. The names shall be separated by a / character. 13 The address of the principal branch of the electronic money institution in the host Member State The address of the principal branch of the electronic money institution in the host Member State shall be entered in free text using any of the following language character sets: Hellenic Alphabet, Cyrillic and Latin. Member States that use the Hellenic Alphabet or Cyrillic script shall also provide a transcription into the Latin alphabet or a common English name. In Member States where there is more than one official national language, the address shall be provided in at least one official language of the jurisdiction. If the address is provided in more than one official national language, they shall be separated by a / character. 13.1. Country Pre-defined text (options) The Member States of the EU and the other EEA Member States: Austria, Belgium, Bulgaria, Croatia, Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Iceland, Ireland, Italy, Latvia, Liechtenstein, Lithuania, Luxembourg, Malta, Netherlands, Norway, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, United Kingdom. 13.2. City Text (100 characters) 13.3. Street address Text (50 characters per address line) 13.4. Postcode Text (35 characters) 14 Host Member States where the electronic money institution provides or intends to provide services through the freedom of establishment via a branch and the respective services that were notified to the host competent authority Multiple pre-defined options (up to 31 options, which that have up to 14 pre-defined sub-options) Host Member States where the electronic money institution provides or intends to provide services through the freedom of establishment via a branch and the respective services that were notified to the host competent authority: Same options as row 11 from this table. Table 5  Information on legal persons benefiting from an exemption pursuant to Article 9 of Directive 2009/110/EC Row Field Maximum length of the field Format 1 Type of natural or legal person Pre-defined text Pre-defined option  Exempted electronic money institution. 2 Name of the exempted electronic money institution Text (250 characters) The official name of the exempted electronic money institution shall be entered in free text using any of the following language character sets: Hellenic Alphabet, Cyrillic and Latin. The name of the institution shall be provided in the national language of the respective Member State. Member States that use the Hellenic Alphabet or Cyrillic script shall also provide either a transcription of the institution's name into the Latin alphabet, or a translation or an alternative name of the institution in another language based on the Latin alphabet. In Member States where there is more than one official national language, all official names of the institution shall be entered. The names shall be separated by a / character. 3 Commercial name of the exempted electronic money institution Text (250 characters) The commercial name of the exempted electronic money institution shall be entered in free text using any of the following language character sets: Hellenic Alphabet, Cyrillic and Latin. Member States that use the Hellenic Alphabet or Cyrillic script shall also provide either a transcription of the institution's commercial name into the Latin alphabet, or a translation or an alternative commercial name of the institution in another language based on the Latin alphabet. If the exempted electronic money institution uses more than one commercial name, all of the commercial names of the institution could be entered. Those names shall be separated by a / character. This field is optional for competent authorities to provide. 4 Address of the exempted electronic money institution's head office The address of the exempted electronic money institution's head office shall be entered in free text using any of the following language character sets: Hellenic Alphabet, Cyrillic and Latin. The address shall be provided in the national language of the respective Member State. Member States that use the Hellenic Alphabet or Cyrillic script shall also provide a transcription into the Latin alphabet or a common English name. In Member States where there is more than one official national language, the address shall be provided in at least one official language of the jurisdiction. If the address is provided in more than one official national language, they shall be separated by a / character. 4.1. Country Pre-defined text (options) The Member States of the EU and the other EEA Member States: Austria, Belgium, Bulgaria, Croatia, Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Iceland, Ireland, Italy, Latvia, Liechtenstein, Lithuania, Luxembourg, Malta, Netherlands, Norway, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, United Kingdom. 4.2. City Text (100 characters) 4.3. Street address Text (50 characters per address line) 4.4. Postcode Text (35 characters) 5 National identification number of the exempted electronic money institution Alphanumeric (50 characters) The national identification number may be one of the following codes: National identification number for legal persons used in the respective Member State; Legal entity identifier  a code that allows legally distinct entities that engage in financial transactions to be uniquely identified; Registration number  a number or code used by the competent authority of a Member State in its national public register; Other equivalent means of identification  any means of identification of legal persons used by the competent authority in its national public register. 6 The name of the competent authority responsible for the operation of the national public register Text (100 characters) The name of the competent authority which has provided the information about the exempted electronic money institution to the EBA and is accountable for that information. The name of the competent authority shall be selected from a pre-defined list. 7 The electronic money and payment services for which the exempted electronic money institution has been registered Multiple pre-defined options (between 1 and 15 options) The electronic money services from a pre-defined list:  Issuing, distribution and redemption of electronic money The payment services from a pre-defined list: 1.  Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 2.  Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 3. Execution of payment transactions, including transfers of funds on a payment account with the user's payment provider or with another payment service provider: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 4. Execution of payment transactions where the funds are covered by a credit line for a payment service user: a)  execution of direct debits, including one-off direct debits b)  execution of payment transactions through a payment card or a similar device c)  execution of credit transfers, including standing orders 5.  Issuing of payment instruments  acquiring of payment transactions 6.  Money remittance 8 Current registration status of the exempted electronic money institution Text (10 characters) Current registration status of the exempted electronic money institution status chosen from a pre-defined list: 1.  Registered 2.  Withdrawn 9 Date of registration Numeric (8 characters) The date of registration of the exempted electronic money institution. Depending on the practice of the competent authority, this date could be either the date when the exempted electronic money institution was registered with the competent authority or the date when it was included in its national public register. 10 Date of withdrawal (where applicable) Numeric (8 characters) The date of withdrawal of registration of the exempted electronic money institution. This is the date when the registration of the exempted electronic money institution was withdrawn. Table 6  Information on agents Row Field Maximum length of the field Format 1 Type of natural or legal person Pre-defined text Pre-defined option  Agent. 2 Name of the agent Text (250 characters) The official name of the agent shall be entered in free text using any of the following language character sets: Hellenic Alphabet, Cyrillic and Latin. The name of the agent shall be provided in the national language of the respective Member State. Member States that use the Hellenic Alphabet or Cyrillic script shall also provide either a transcription of the agent's name into the Latin alphabet, or a translation or an alternative name of the agent in another language based on the Latin alphabet. In Member States where there is more than one official national language, all official names of the agent shall be entered. The names shall be separated by a / character. 3 Address of the agent The address of the agent's head office shall be entered in free text using any of the following language character sets: Hellenic Alphabet, Cyrillic and Latin. The address shall be provided in the national language of the respective Member State. Member States that use the Hellenic Alphabet or Cyrillic script shall also provide a transcription into the Latin alphabet or a common English name. In Member States where there is more than one official national language, the address shall be provided in at least one official language of the jurisdiction. If the address is provided in more than one official national language, they shall be separated by a / character. 3.1. Country Pre-defined text (options) The Member States of the EU and the other EEA Member States: Austria, Belgium, Bulgaria, Croatia, Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Iceland, Ireland, Italy, Latvia, Liechtenstein, Lithuania, Luxembourg, Malta, Netherlands, Norway, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, United Kingdom. 3.2. City Text (100 characters) 3.3. Street address Text (50 characters per address line) 3.4. Postcode Text (35 characters) 4 National identification number of the agent Alphanumeric (50 characters) The national identification number may be one of the following codes: National identification number for natural and legal persons used in the respective Member State; Legal entity identifier  a code that allows legally distinct entities that engage in financial transactions to be uniquely identified; Registration number  a number or code used by the competent authority of a Member State in its national public register; Other equivalent means of identification  any means of identification of natural and legal persons used by the competent authority in its national public register. 5 The name of the competent authority responsible for the operation of the national public register Text (100 characters) The name of the competent authority which has provided the information about the agent to the EBA and is accountable for that information. The name of the competent authority shall be selected from a pre-defined list. 6 Name of the natural or legal person on behalf of which the agent provides payment services Text (250 characters) The official name of the natural or legal person on behalf of which the agent provides payment services shall be entered in free text using any of the following language character sets: Hellenic Alphabet, Cyrillic and Latin. The name of the natural or legal person shall be provided in the national language of the respective Member State. Member States that use the Hellenic Alphabet or Cyrillic script shall also provide either a transcription of the natural or legal person's name into the Latin alphabet, or a translation or an alternative name of the natural or legal person in another language based on the Latin alphabet. In Member States where there is more than one official national language, all official names of the natural or legal person shall be entered. 7 National identification number of the natural or legal person on behalf of which the agent provides payment services Alphanumeric (50 characters) The national identification number could be one of the following codes used by the home CA that provides information to the EBA: National identification number for natural and legal persons used in the respective Member State; Legal entity identifier  a code that allows legally distinct entities that engage in financial transactions to be uniquely identified; Authorisation number  a number or code appointed to an authorised payment or electronic money institution by the competent authority of a Member State in the territory of which the entities have been established; Registration number  a number or code used by the competent authority of a Member State in its national public register; Other equivalent means of identification  any means of identification of natural and legal persons used by the competent authority in its national public register. 8 Current registration status of the agent Text (10 characters) Current registration status of the agent chosen from a pre-defined list: 1.  Active 2.  Inactive Table 7  Information on institutions referred to in points (4) to (23) of Article 2(5) of Directive 2013/36/EU that are entitled under national law to provide payment services Row Field Maximum length of the field Format 1 Type of natural or legal person Pre-defined text Pre-defined option  Institution referred to in points (4) to (23) of Article 2(5) of Directive 2013/36/EU that is entitled under national law to provide payment services 2 Name of the institution referred to in points (4) to (23) of Article 2(5) of Directive 2013/36/EU that is entitled under national law to provide payment services Text (250 characters) The official name of the institution referred to in points (4) to (23) of Article 2(5) of Directive 2013/36/EU that is entitled under national law to provide payment services shall be entered in free text using any of the following language character sets: Hellenic Alphabet, Cyrillic and Latin. The name of the institution shall be provided in the national language of the respective Member State. Member States that use the Hellenic Alphabet or Cyrillic script shall also provide either a transcription of the institution's name into the Latin alphabet, or a translation or an alternative name of the institution in another language based on the Latin alphabet. In Member States where there is more than one official national language, all official names of the institution shall be entered. The names shall be separated by a / character. 3 Commercial name of the institution referred to in points (4) to (23) of Article 2(5) of Directive 2013/36/EU that is entitled under national law to provide payment services Text (250 characters) The commercial name of the institution referred to in points (4) to (23) of Article 2(5) of Directive 2013/36/EU that is entitled under national law to provide payment services shall be entered in free text using any of the following language character sets: Hellenic Alphabet, Cyrillic and Latin. Member States that use the Hellenic Alphabet or Cyrillic script shall also provide either a transcription of the institution's commercial name into the Latin alphabet, or a translation or an alternative commercial name of the institution in another language based on the Latin alphabet. If the institution uses more than one commercial name, all of the commercial names of the institution could be entered. These names shall be separated by a / character. This field is optional for competent authorities to provide. 4 Address of the head office of the institution referred to in points (4) to (23) of Article 2(5) of Directive 2013/36/EU that are is entitled under national law to provide payment services The address of the head office of the institution referred to in points (4) to (23) of Article 2(5) of Directive 2013/36/EU that are is entitled under national law to provide payment services shall be entered in free text using any of the following language character sets: Hellenic Alphabet, Cyrillic and Latin. The address shall be provided in the national language of the respective Member State. Member States that use the Hellenic Alphabet or Cyrillic script shall also provide a transcription into the Latin alphabet or a common English name. In Member States where there is more than one official national language, the address shall be provided in at least one official language of the jurisdiction. If the address is provided in more than one official national language, they shall be separated by a / character. 4.1. Country Pre-defined text (options) The Member States of the EU and the other EEA Member States: Austria, Belgium, Bulgaria, Croatia, Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Iceland, Ireland, Italy, Latvia, Liechtenstein, Lithuania, Luxembourg, Malta, Netherlands, Norway, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, United Kingdom. 4.2. City Text (100 characters) 4.3. Street address Text (50 characters per address line) 4.4. Postcode Text (35 characters) 5 National identification number of the institution referred to in points (4) to (23) of Article 2(5) of Directive 2013/36/EU that is entitled under national law to provide payment services Alphanumeric (50 characters) The national identification number may be one of the following codes: National identification number for natural and legal persons used in the respective Member State; Legal entity identifier  a code that allows legally distinct entities that engage in financial transactions to be uniquely identified; Registration number  a number or code used by the competent authority of a Member State in its national public register; Other equivalent means of identification  any means of identification of natural and legal persons used by the competent authority in its national public register. 6 The name of the competent authority responsible for the operation of the national public register Text (100 characters) The name of the competent authority which has provided the information about the payment institution to the EBA and is accountable for that information. The name of the competent authority shall be selected from a pre-defined list. Table 8  Format of the information on service providers carrying out services under points (i) and (ii) of point (k) and point (l) of Article 3 of Directive (EU) 2015/2366 Row Field Maximum length of the field Format 1 Type of natural or legal person Pre-defined text Pre-defined option  Service provider excluded from the scope of PSD2. 2 Name of the service provider excluded from the scope of PSD2 Text (250 characters) The official name of the service provider excluded from the scope of PSD2 shall be entered in free text using any of the following language character sets: Hellenic Alphabet, Cyrillic and Latin. The name of the service provider shall be provided in the national language of the respective Member State. Member States that use the Hellenic Alphabet or Cyrillic script shall also provide either a transcription of the service provider's name into the Latin alphabet, or a translation or an alternative name of the service provider in another language based on the Latin alphabet. In Member States where there is more than one official national language, all official names of the service provider shall be entered. The names shall be separated by a / character. 3 Commercial name of the service provider excluded from the scope of PSD2 Text (250 characters) The commercial name of the service provider excluded from the scope of PSD2 shall be entered in free text using any of the following language character sets: Hellenic Alphabet, Cyrillic and Latin. Member States that use the Hellenic Alphabet or Cyrillic script shall also provide either a transcription of the service provider's commercial name into the Latin alphabet, or a translation or an alternative commercial name of the service provider in another language based on the Latin alphabet. If the service provider excluded from the scope of PSD2 uses more than one commercial name, all of the commercial names of the service provider could be entered. Those names shall be separated by a / character. This field is optional for competent authorities to provide. 4 Address of the service provider excluded from the scope of PSD2 The address of the service provider's head office shall be entered in free text using any of the following language character sets: Hellenic Alphabet, Cyrillic and Latin. The address shall be provided in the national language of the respective Member State. Member States that use the Hellenic Alphabet or Cyrillic script shall also provide a transcription into the Latin alphabet or a common English name. In Member States where there is more than one official national language, the address shall be provided in at least one official language of the jurisdiction. If the address is provided in more than one official national language, they shall be separated by a / character. 4.1. Country Pre-defined text (options) The Member States of the EU and the other EEA Member States: Austria, Belgium, Bulgaria, Croatia, Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Iceland, Ireland, Italy, Latvia, Liechtenstein, Lithuania, Luxembourg, Malta, Netherlands, Norway, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, United Kingdom. 4.2. City Text (100 characters) 4.3. Street address Text (50 characters per address line) 4.4. Postcode Text (35 characters) 5 National identification number of the service provider excluded from the scope of PSD2 Alphanumeric (50 characters) The national identification number may be one of the following codes: National identification number for natural and legal persons used in the respective Member State; Legal entity identifier  a code that allows legally distinct entities that engage in financial transactions to be uniquely identified; Registration number  a number or code used by the competent authority of a Member State in its national public register; Other equivalent means of identification  any means of identification of natural and legal persons used by the competent authority in its national public register. 6 The name of the competent authority responsible for the operation of the national public register Text (100 characters) The name of the competent authority which has provided the information about the service provider excluded from the scope of PSD2 to the EBA and is accountable for that information. The name of the competent authority shall be selected from a pre-defined list. 7 Description of the activities of the service provider excluded from the scope of PSD2 Text (up to 500 characters) The description of the activities of the service provider excluded from the scope of PSD2 shall be entered in free text using any of the following language character sets: Hellenic Alphabet, Cyrillic or Latin. The description of the activities of the service provider shall be provided in the national language of the respective Member State. 8 Exclusion under which the service provider carries out activities Multiple pre-defined options Exclusion under which the service provider carries out activities chosen from a pre-defined list: 1. Services based on specific payment instruments that can be used only in a limited way that meet one of the following conditions: 1.1.  instruments allowing the holder to acquire goods or services only in the premises of the issuer or within a limited network of service providers under direct commercial agreement with a professional issuer 1.2.  instruments which can be used only to acquire a very limited range of goods or services or 2. Payment transactions by a provider of electronic communications networks or services provided in addition to electronic communications services for a subscriber to the network or service: 2.1.  for purchase of digital content and voice-based services, regardless of the device used for the purchase or consumption of the digital content and charged to the related bill 2.2.  performed from or via an electronic device and charged to the related bill within the framework of a charitable activity or for the purchase of tickets 9 Current registration status of the service provider excluded from the scope of PSD2 Text (up to 10 characters) Current registration status of the service provider excluded from the scope of PSD2 chosen from a pre-defined list: 1.  Active 2.  Inactive